     Case 2:19-mj-30072-DUTY ECF No. 8 filed 04/30/19         PageID.24      Page 1 of 2


                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,

              Plaintiff,                         Criminal No. 19-mj-30072
v.

KEDAR SALTER,

              Defendant.
                                                                  /

 MOTION TO UNSEAL COMPLAINT, ARREST WARRANT AND AFFIDAVIT

        The United States of America, by its undersigned attorneys, respectfully requests

the court to unseal the Complaint, Warrant of Arrest, and Affidavit for complaint for the

following reasons:

        1.    That the defendant has been arrested on the complaint by law enforcement

officers.

        2.    That the United States is no longer apprehensive that the defendant may

flee prior to appearance on the complaint.

                                          Respectfully submitted,

                                          MATTHEW SCHNEIDER
                                          United States Attorney

                                          s/ Thomas Franzinger
                                          THOMAS FRANZINGER
                                          Assistant United States Attorney
                                          211 W. Fort Street, Suite 2001
                                          Detroit, MI 48226
                                          313-226-9774
Dated: April 29, 2019                     thomas.franzinger@usdoj.gov
     Case 2:19-mj-30072-DUTY ECF No. 8 filed 04/30/19         PageID.25   Page 2 of 2


                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,

              Plaintiff,                       Criminal No. 19-mj-30072
v.

IN RE: SEALED MATTER

              Defendant.
                                                          /

             ORDER TO UNSEAL COMPLAINT, ARREST WARRANT
                            AND AFFIDAVIT

        IT IS HEREBY ORDERED that the complaint, warrant for arrest, and affidavit for

complaint be UNSEALED.




Dated: April 30, 2019                   s/Anthony P. Patti
                                        Honorable Anthony Patti
                                        United States Magistrate Judge
